DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2021 has been entered.

Response to Amendment
Applicants’ amendment which was filed on 08/23/2021 has been entered.  Claims 1, 3, and 8 have been emended.  Claims 16-18 have been canceled.  New claims 19-21 have been added.  Claims 1-15 and 19-21 are still pending in this application, with claim 1 being independent.

Allowable Subject Matter
This communication is in response to amendment filed on 08/23/2021.
Claims 1-15 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2-15 and 19-21 are dependent on claim 1.

Regarding claim 1, the prior art of record either individually or in combination does not disclose or fairly suggest a method for optimizing an optical aid by automatic determination of a subjective visual acuity employing machine learning with the claimed detailed limitations such as the use of the following steps, the use of “step [a] that providing a training data set, and step [b] that training an artificial neural network with the training data set”, the use of “step [c] which generically creating a stimulus image; and step [d] that parameterizing the stimulus image in a first parameterization and a second parameterization”, the use of “step [e] which providing a recognition probability function; and step [f] which classifying the stimulus image by the trained neural network to provide a classification of the stimulus image”, the use of “step [g] that determining a recognition probability for the first parameterization performed in step [d] on a basis of the classification of the stimulus image; and step [h] which adapting the first parameterization of the stimulus image on a basis of the determined recognition probability”, the use of “step [i] which classifying the adapted stimulus image by the trained neural network to provide a classification of the adapted stimulus image; and step [j] that determining the recognition probability for the first parameterization adapted in step [h] on a basis of the classification of the adapted stimulus image”, the use of “step [k] that repeating steps [h] to [j] until a termination criterion is achieved to find a threshold for subjective visual acuity”, the use of “step [l] which determining the threshold of subjective visual acuity; and step [m] that repeatedly running through steps [d] to [l] with the second parameterization in each case, the second parameterization of the stimulus image in each case comprising the application of at least one property of the optical aid to the stimulus image”, and the use of “step [n] optimizing the optical aid by selecting the second parameterization with a highest subjective visual acuity determined in step [l]” as recited in the claims in combination with the other claimed limitations are neither taught or made fairly obvious by the prior art of record.
 Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record listed in attached PTO-892 form, and not relied upon is considered pertinent to applicant's disclosure.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
08/26/2021